*362Tbe following opinion was filed December 5, 1916:
RoseNbbRey, J.
Plaintiff bad judgment for $1,100, $700 'of wbicb was for injuries to bis person and $400 for injuries to bis automobile. Appellant moves for a rebearing upon tbe ground tbat under sec. 1809, Stats., negligence of tbe plaintiff less tban gross negligence bars a recover y for injuries to property, and alleges tbat plaintiff was guilty of sucb negligence. Appellant argues tbat sub. 6, sec. 1809, Stats., applies only to claims for personal injuries or death; tbat plaintiff, being guilty of want of ordinary care, cannot recover for injuries to bis automobile. Tbe question is not presented by tbis record. Appellant made no request for a finding as to any other degree of negligence of tbe plaintiff tban gross negligence. Under sec. 2858m, Stats., it must be presumed, even if tbe construction claimed by appellant be given to sub. 6, sec. 1809, tbat tbe trial court found upon tbat question adversely to tbe appellant, tbat plaintiff was not guilty of a slight want of ordinary care. Upon tbe record we cannot say tbat sucb finding is not sustained by tbe evidence.
Upon tbis motion appellant reargues tbe question as to tbe sufficiency of tbe evidence to sustain tbe finding of tbe jury to tbe effect tbat tbe whistle was not blown and tbe bell was not rung. After a careful re-examination of tbe record we see no reason for modifying our former conclusion.
By the Court. — Motion denied, with $25 costs.